Citation Nr: 1436756	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to increased disability ratings for service-connected posttraumatic stress disorder (PTSD) from December 29, 2005 forward. 

2.  Entitlement to an effective date prior to January 17, 2010 for the grant of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In October 2008, the RO granted service connection for PTSD, and the Veteran appealed the initial ratings assigned.  In June 2010, the RO granted entitlement to TDIU.

In his October 2006, February 2008, and January 2010 substantive appeals to the Board, the Veteran requested a video conference or Travel Board hearing in association with his claims.  In April 2013, the Board remanded the Veteran's claims for the scheduling of a video conference hearing.  In correspondence dated April 2013, the Veteran, through his attorney, withdrew his request for a Board hearing.  

In December 2013, the Board remanded the Veteran's claims for further development, which has been completed.  The RO issued a Supplemental Statement of the Case in April 2014 and the claim is now returned to the Board. 

In July 2014, after the March 2014 Supplemental Statement of the Case (SSOC) had been issued, additional evidence consisting of an appellant brief and Social Security Administration (SSA) records dated October 2010 and June 2009 was added to the claims file, but without a waiver of initial RO consideration.  Because the newly added evidence consisting of SSA records were already associated with the Veteran's claims file and considered by the AOJ in the March 2014 SSOC, and as the appellant brief contains argument, the Board finds that the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.  38 C.F.R. § 20.1304(c) (2013).  




FINDINGS OF FACT

1.  From the December 29, 2005 grant of service connection to the present, and excluding the two periods of temporary total ratings already established, the Veteran's PTSD has been manifested by symptoms including difficulty sleeping, nightmares, flashbacks, panic attacks 3 to 4 times per week, hypervigilance, problems with relationships, intrusive thoughts, social isolation, difficulty with activities of daily living, moderately impaired recent memory, irritability, anger, and flat affect.  These symptoms have resulted in occupational and social impairment with deficiencies in most areas. 

2.  At no time during the appeal period has the Veteran demonstrated total occupational and social impairment due to his service-connected PTSD, with the exception of the periods from June 1, 2006 to June 30, 2006 and from April 27, 2007 to May 31, 2007 at which the Veteran received a temporary total disability evaluation under 38 C.F.R. § 4.29 (2013). 

3.  For the entire rating period beginning December 29, 2005, the Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for disability ratings of 70 percent, but no higher, for service-connected PTSD have been met for the periods from December 29, 2005, to May 31, 2006, July 1, 2006 to April 26, 2007, and from June 1, 2007 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013). 

2.  The criteria for the assignment of TDIU have been met since December 29, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.6, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Compliance

As noted above, this appeal involves a December 2013 Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's December 2013 remand instructions.  VA treatment records dating from April 2008 to January 2014, including records from the Grand Rapids Out Patient Clinic (OPC), have been associated with the claims file.  

II.  Duties to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) by letters sent to the Veteran in January 2006 and March 2006.  The letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service, VA treatment, and Social Security Administration (SSA) records and associated them with his claims file.  In addition, VA afforded the Veteran adequate examinations in March 2006, September 2008, and January 2010.  The examiners considered the relevant history of the Veteran's condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  The examination reports additionally discussed the clinical findings as necessary to rate his PTSD under the applicable rating criteria, and discussed the impact of his disability on the Veteran's daily living.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, DC 9411.  The Regional Office has established the following ratings for the Veteran's service-connected disability: 50 percent from the grant of service connection (December 2005) to May 2006; 100 percent from June 2006 to July 2006; 50 percent from July 2006 to April 2007; 100 percent from April 2007 to June 2007; 50 percent from June 2007 to July 2007; 30 percent from July 2007 to January 2010; and 70 percent from January 2010 forward.  Notably, the 100 percent ratings were granted based on hospitalization over 21 days pursuant to 38 C.F.R. 
§ 4.29 and are not disturbed by the decision herein.

Under DC 9411, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

III.A.  Schedular Consideration

VA treatment records reflect that the Veteran was diagnosed with depression in September 2005 and received an additional diagnosis of panic disorder in November 2005.  Also in November 2005, the Veteran sought emergency treatment for anxiety, and was diagnosed with anxiety state, not otherwise specified (NOS).  In December 2005, the Veteran reported experiencing panic attacks since the end of October 2005, as well as insomnia and anxiety.  He attributed these symptoms to repressed memories of Vietnam, and expressed that he did not think that he could work.  The treating VA physician noted the Veteran had no suicidal or homicidal ideation, with memory intact, shallow affect, and presenting as well groomed.  He was diagnosed with panic disorder and assigned a GAF score of 90.  

The Veteran was first diagnosed with PTSD in January 2006.  In two January 2006 written statements, the Veteran stated that he distrusts people and is anti-social, but will talk with his ex-Vietnam friends.  He additionally stated that he does not leave his farm very much, avoids crowds and loud noises, is disinterested in activities, and is so depressed that he does not go anywhere for weeks at a time, with the exception of to go to the store or church.  He further provided that he has difficulty sleeping, experiences nightmares of Vietnam, cries often, and must have his back to the wall when in a room.  He additionally stated that he could not work anymore.  The Veteran provided that he experienced 5 panic attacks in the past two months and that he took medication which makes him forgetful.  He attributed his divorce to his behaviors following experiences in Vietnam. 

VA treatment records dated February 2006 show the Veteran reported that he had 8 panic attacks since October 2005 and that he suffered from severe sleep problems with onset of 30 years prior.  The Veteran further reported nightmares of Vietnam, depression, and fleeting suicidal thoughts without intent due to his family obligations.  The Veteran stated that he was fearful of performing his job because it involves traveling and was afraid of having a panic attack far away from help.  He additionally noted that he has supportive family and friends, attends church, and participates in many leisure activities. 

In March 2006, the Veteran underwent a VA psychiatric examination.  The Veteran was diagnosed with PTSD, delayed type, and assigned a GAF score of 50.  The examiner found that the Veteran displayed or reported the following symptoms: panic attacks, intrusive thoughts, flashbacks, decreased amounts of sleep, hyperarousal, anxiety attacks, inability to maintain social and work relationships, and social and sexual dysfunction.  The examiner noted that the Veteran was unemployed and had difficulty finding work which he related to his panic attacks, agoraphobia, and avoidance of people and crowds.  The Veteran did not display any suicidal or homicidal ideation.  His mood was anxious and he noted numbness in his feelings.  Memory was 1 out of 3 at 3 minutes, and he was able to bathe regularly, take his medication, and maintain hygiene.  There was no evidence of a thought disorder, hallucinations, mania, or delusions.  Eye contact was good and speech was soft without pressure.  

Shortly thereafter, the Veteran underwent a PTSD screening by his treating VA psychiatrist, at which he reported nervous mood, chronic sleep problems, nightmares, anxiety and panic attacks, and depression.  The Veteran denied anger and stated he is isolative.  The Veteran's memory appeared grossly intact with clear and coherent speech, blunted affect, and depressed mood.  Suicidal and homicidal ideations were denied.  The Veteran was diagnosed with PTSD and recommended for therapy. 

In June 2006, the Veteran was admitted to a VA in-patient PTSD rehabilitation track for treatment of his PTSD symptoms.  Upon successful completion of the program at the end of June, the Veteran's psychologist noted that his symptoms appeared to be lessening, with intact and appropriate behavioral controls.  The Veteran reported occasional nightmares and flashbacks and was observed to be hypervigilant.  The Veteran's mental status was alert and cooperative with good eye contact, pleasant affect and mood, and he was appropriately dressed and groomed.  VA treatment records note that upon discharge, the Veteran was assessed as stable enough to resume an outpatient level of care but continued to have severe and significant problems in the following areas: sleep disturbance, depressed mood, social isolation, avoidance, intrusive thoughts, hypervigilance, nightmares, anger control, panic attacks.  His final diagnosis was PTSD with GAF scores of 50/52.  

The claims file additionally includes SSA records relating to the Veteran's application for disability benefits.  In a November 2006 Mental Residual Functional Capacity Assessment of the Veteran in connection with his SSA claim, the examiner found that the Veteran's PTSD resulted in the following symptoms: depressive syndrome characterized by pervasive loss of interest in almost all activities, sleep disturbance, decreased energy, and difficulty concentrating or thinking; recurrent, severe, panic attacks manifested by a sudden unpredictable onset of intense apprehension, fear, terror, and sense of impending doom occurring on average of at least once per week; and persistent anxiety accompanied by vigilance and scanning, apprehensive expectation, motor tension, and autonomic hyperactivity.   The examiner further noted the Veteran had moderate functional limitation in activities of daily living, maintaining social functioning, and maintaining concentration, persistence, or pace.  The Veteran displayed flat affect and spoke sparingly, and was capable of self-care without assistance, though he tended to neglect his appearance. 

The Veteran was again admitted to in-patient VA treatment for PTSD in April 2007 and was irregularly discharged in May 2007.  His final diagnosis was PTSD with GAF score of 40.  The accompanying discharge summary notes symptoms of depression, isolation, sleeping problems with nightmares and night sweats, panic attacks, hypervigilance, anxiety, flashbacks, and intrusive thoughts.  The Veteran did not report any suicide or homicidal ideation.  Mood was dysthymic, with anxious affect.  

VA treatment records associated with the claims file reveal the Veteran's ongoing treatment for his PTSD.  A July 2007 VA treatment record notes that the Veteran presented with a euthymic mood, with no complaints of anxiety, panic, obsessions or compulsions, or PTSD symptoms, and no evidence of psychosis or suicidality or threat to others.  In October 2007, the Veteran complained of poor sleep and lack of motivation, with dysphoric mood, but was not overtly depressed.  The Veteran endorsed PTSD symptoms but did not complain of any anxiety, panic, shyness, or obsessions or compulsions.  In April 2008, the Veteran again complained of poor sleep, without any additional complaints.  The treating physician noted the Veteran's mood as euthymic, with no report of panic attacks, suicidality or threat to others, and no evidence of psychosis.  A June 2008 VA individual therapy record assessed the Veteran as displaying depressed mood with flat affect, and limited insight.  The Veteran stated that he wished he was "not here" but stated he would not hurt himself.  He voiced anger and an inability to sleep.  
In a June 2008 letter, the Veteran's treating licensed master social worker (LMSW) noted that he has been conducting individual psychotherapy sessions with the Veteran since June 2005.  He further stated that the Veteran suffers from PTSD and generalized anxiety disorder and that his symptoms are severe, recurrent, ongoing, and debilitating.  The LMSW provided that the Veteran's symptoms include flashbacks, nightmares, night sweats, intrusive thoughts, exaggerated startle response, feelings of helplessness and hopelessness, fleeting thoughts of suicide, hypervigilance, feelings of detachment or estrangement from others, sleep disturbance, difficulty concentrating, extreme preoccupation, irritability, difficulty in crowds, and intense psychological distress.  In addition, he opined that "[d]ue to the severity of these symptoms, Veteran will never again be able to seek gainful employment."  

The Veteran underwent another VA psychiatric examination in September 2008 in which he was diagnosed with PTSD and assigned a GAF score of 45.  The examiner found that the Veteran displayed or reported the following symptoms: anxious mood, flashbacks, intrusive thoughts, nightmares, sleep disturbance, anxiety attacks, social isolation and dysfunction, and a history of previous divorce and substance use as a dysfunctional way of dealing with his PTSD.  The examiner noted that the Veteran was not suicidal or homicidal and reported no delusions or hallucinations.  The Veteran had fair to good eye contact, no delirium, no mania, and no pressured speech.  He remembered 3 out of 3 words at 3 minutes and could spell "world" forward and backward without error.  The Veteran reported that he has been doing worse over time and that he is unable to work due to ongoing medical problems including his mental problems.  The examiner additionally stated that the Veteran has had employment dysfunction and is no longer employed due to anxiety attacks and an increase in medical problems. 

VA treatment records consisting of individual mental health treatment dating from September 2008 to December 2013 consistently reflect that the Veteran displayed symptoms of nightmares, flashbacks, sleep disturbance, flat affect, and depressed mood, with his treating LMSW assessing such symptoms as severe and recurrent.  The Veteran denied suicidal or homicidal ideation and was well spoken with good eye contact.  In an October 2008 Notice of Disagreement, the Veteran stated that his severe panic attacks leave him totally housebound.  In July 2010, the LMSW noted the Veteran was tearful and sullen, and preoccupied with taking care of his ailing parents.  

SSA records additionally include a June 2009 examination of the Veteran.  The examiner noted that the Veteran evidenced extreme limitations in his ability to relate to coworkers, deal with the public, interact with supervisors, and deal with work stresses.  The examiner further stated that the Veteran had limitations in his ability to understand, remember, and carry out complex instructions, behave in an emotionally stable manner, and demonstrate reliability, and showed extreme limitation in activities of daily living and maintaining social functioning.  The Veteran displayed the following symptoms: difficulty making eye contact; anxiety; difficulty concentrating; depressed mood; decreased energy; irritability; disruption of thought process; flat affect; insomnia; and feelings of worthlessness.  The Veteran described experiencing flashbacks, suicidal thoughts, and avoiding people other than fellow Veterans.  The examiner rendered a diagnosis of PTSD and moderate major depressive disorder and assigned a GAF score of 45, indicative of serious impairment in social and occupational functioning.  The examiner further noted that the Veteran reported his symptoms had been present and persistent for more than 3 years with only mild and very intermittent relief and is relieved when in the controlled atmosphere of a hospital.  He additionally opined that his major depression is an outgrowth of PTSD and that his disability results in the Veteran being severely limited, restricted in activities of daily living, and unable to work a fulltime job.   

The Veteran was afforded another VA examination for his PTSD in January 2010.  The Veteran was diagnosed with PTSD and assigned a GAF score of 44.  The examiner noted that the Veteran's symptoms had increased in severity since his last VA compensation and pension examination in September 2008 and that he displayed or reported the following symptoms: constricted and flat affect; anxious, depressed, and dysphoric mood; panic attacks 3 to 4 times per week with severity on a progressive scale as high as 9 out of 10 and lasting 3 to 4 hours; severe problems with activities of daily living including chores, shopping, bathing, traveling, driving, and recreational activities and moderate problems with grooming; recurrent and intrusive distressing recollections of events; intense psychological distress at exposure to cues; efforts to avoid thoughts, feelings, or conversations associated with past trauma as well as activities, places, and people that recollect trauma; markedly diminished interest or participation in significant activities; restricted range of affect; sense of foreshortened future; irritability or outbursts of anger; difficulty concentrating; and hypervigilance and exaggerated startle response.  The Veteran denied any suicidal or homicidal ideation, and was noted to have good impulse control and no episodes of violence.  His thought process and content was unremarkable and without delusions.  Speech was clear and coherent, and he was oriented to person, time, and place.  Remote and immediate memory was normal while recent memory was moderately impaired, necessitating writing notes to remind self of chores and appointments.  The Veteran had no difficulty with the following activities of daily living: toileting, self-feeding, dressing/undressing; he had moderate difficulty with grooming.  Upon interview, the Veteran stated that he cleans up when he has to.  The examiner opined that the Veteran's PTSD resulted in significant impairment in his functional state and quality of life, with poor functional status and total occupational and social impairment due to PTSD signs and symptoms.  The Veteran additionally reported that he quit his employment due to being tired and nervous due to his PTSD, while the examiner stated that it is unlikely that the Veteran would be able to obtain or maintain gainful employment now or in the future due to the severity of his symptoms. 

Upon review of the medical and lay evidence of record, the Board concludes that the Veteran's symptomatology shows a disability picture that more nearly approximates that contemplated by a 70 percent disability rating from December 29, 2005, without disturbing the already established entitlement to a 100 percent rating assigned for hospitalization over 21 days from June 1, 2006 to July 1, 2006, and from April 27, 2007, to June 1, 2007.  See 38 C.F.R. § 4.7.  

In reaching its conclusion, the Board notes that the Veteran's symptoms from the date of his claim consistently included frequent panic attacks, at times more than once per week, disturbances of motivation and mood, near constant depression and anxiety affecting his ability to function independently, fleeting suicidal thoughts, sudden, unpredictable onset of intense apprehension, fear, and anxiety, and an inability to establish and maintain effective work and social relationships, as well as flashbacks, nightmares, sleep disturbances, and outbursts of anger.  The Veteran's treating LMSW specifically commented that the Veteran's symptoms were severe and recurrent since he first presented for treatment in June 2005.  Additionally, the November 2006 SSA examiner indicated that the Veteran tended to neglect his appearance, while the June 2009 SSA examination noted limitations in the Veteran's ability to understand and carry out complex instructions and demonstrate reliability, as well as extreme limitations in is ability to conduct activities of daily living and maintain effective work relationships.  Upon VA examination in January 2010, the Veteran reported severe panic attacks 3 to 4 times a week, in addition to continued inability to conduct daily activities.  The Veteran additionally displayed severe problems with bathing and moderate problems with grooming, as well as moderately impaired recent memory, with his symptoms resulting in significant impairment in his functional state.  

The Board finds that the symptoms observed by the Veteran's treating VA mental health professional, as well as those described by VA and SSA examiners, are on par with those indicating deficiencies in most areas and as contemplated by the 70 percent rating criteria.  Though the Board acknowledges that VA treatment records reflect a short period of improvement in the Veteran's symptoms beginning in July 2007 following his in-patient treatment, the evidence shows that the Veteran's overall disability picture has resulted in occupational and social impairment with deficiencies in most areas throughout the appeal period.  Thus, the Board finds that the Veteran is entitled to an disability rating of 70 percent for his service-connected PTSD since the grant of service connection, without disturbing the already established periods of temporary total evaluations based on hospitalization.  

Although the Board has found that the Veteran's symptomatology more nearly approximates the criteria for a 70 percent evaluation for this period of the appeal, the Board also finds that the Veteran's symptomatology does not more nearly approximate the criteria for a 100 percent evaluation than it does for a 70 percent evaluation.

With the exception of his two periods of in-patient treatment for PTSD, the Veteran's symptoms from December 29, 2005 to the present have not reflected that there is total occupational and social impairment.  Though the January 2010 examiner responded "yes" to the question of whether the Veteran's PTSD symptoms result in total occupational and social impairment, the Board notes that the symptoms as described in detail by the examiner in the examination report, as well as those noted in the Veteran's treatment records, indicate that his overall disability picture more closely approximates occupational and social impairment with deficiencies in most areas.  Specifically, VA treatment records dating from August 2010 to September 2012 note that the Veteran attends church regularly and seeks counsel from his pastor; additional VA treatment records show the Veteran was in a six year relationship with his girlfriend through March 2010; and VA records dating August 2010 through December 2013 show the Veteran routinely provided care for his parents.  The Veteran additionally reported at the January 2010 VA examination that he gets along well with his daughter.  There is no evidence of gross impairment in thought process or communication; indeed, the January 2010 examiner found the Veteran to understand outcome of behavior, with unremarkable thought process and content, and clear, coherent, spontaneous speech.  The Veteran additionally was clean and neatly groomed, and the examiner noted he is able to maintain minimum personal hygiene.  His judgment is consistently noted to be intact.  There is no evidence of persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives or own name.  As such, the Veteran's symptoms from December 29, 2005 to the present appear to more closely approximate those for a 70 percent rating, without rising to the level required for a 100 percent rating.

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 70 percent evaluation from a 100 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.   

III.B.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits, or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.
Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes are contemplated by the criteria found at 38 C.F.R. §4.130.  Moreover, more severe manifestations are contemplated by the rating schedule - including persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, none of which the Veteran has experienced.  Those criteria allow for ratings for all of his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied, and referral for extraschedular consideration is not warranted.  

IV.  TDIU Consideration

In a June 2010 rating decision, entitlement to a TDIU was granted with an effective date of January 17, 2010, the date of a VA compensation and pension examination.  The Veteran asserts he is entitled to an effective date for the grant of TDIU prior to January 17, 2010.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. §4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.16 (2013). 

Substantially gainful employment is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the claimant resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  Id.

In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  Where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997). 

Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

Here, the Veteran meets the criteria for 38 C.F.R. § 4.16(a) consideration, given the Board's grant of initial ratings of 70 percent for PTSD.  The evidence of record additionally shows that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD since the date his entitlement to service connection for PTSD arose.  Specifically, in his December 2005 claim for TDIU, and in additional subsequent statements provided to VA, the Veteran has consistently reported that his panic attacks forced him to quit his job, as he was fearful of having a panic attack on the job while traveling and away from help.  VA treatment records from November 2005, December 2005 and January 2006 similarly reflect that the Veteran suffered from debilitating panic attacks.  In addition, the claims file contains a June 2008 letter from the Veteran's treating LMSW, who noted that he began treating the Veteran for his PTSD symptoms in June 2005, and that his severe, recurrent, and ongoing symptoms associated with his PTSD prevent him from ever again being able to seek gainful employment.  

Notably, the Board affords great weight to the LMSW's June 2008 statement that the Veteran's ongoing PTSD symptoms had rendered him unable to follow substantially gainful employment since his treatment began in June 2005.  This, taken in concert with the Veteran's competent December 2005 and January 2006 statements regarding the severity of his panic attacks and his inability to work as a result, demonstrates that the criteria for TDIU were most likely met at the time of the Veteran's initial December 2005 claim of entitlement to TDIU.  Thus, reading the competent and objective medical and lay evidence of record sympathetically towards the Veteran as it must, the Board resolves all doubt in his favor and accordingly finds that his unemployability is attributable to his PTSD and associated symptoms as of December 29, 2005, the date of his claim. 

	(CONTINUED ON NEXT PAGE)
ORDER

An initial evaluation of 70 percent and no higher, for PTSD is granted for the periods from December 29, 2005 to May 31, 2006; July 1, 2006 to April 26, 2007; and from June 1, 2007, subject to the laws and regulations governing the payment of monetary benefits. 

An effective date of December 29, 2005 for the assignment of a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


